 1   Dean M. Harvey (SBN 250298)
     Katherine Lubin (SBN 259826)
 2   Yaman Salahi (SBN 288752)
     Adam Gitlin (SBN 317047)
 3   Jallé Dafa (SBN 290637)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 4   275 Battery Street, 29th Floor
     San Francisco, CA 94111
 5   Telephone: (415) 956-1000
     dharvey@lchb.com
 6   kbenson@lchb.com
     ysalahi@lchb.com
 7   agitlin@lchb.com
     jdafa@lchb.com
 8
     Interim Class Counsel
 9
     (Additional counsel listed on signature page)
10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       OAKLAND DIVISION

14

15   IN RE CALIFORNIA BAIL BOND                      Master Case No. 4:19-CV-00717-JST
     ANTITRUST LITIGATION
16                                                   PLAINTIFFS’ RESPONSE TO
                                                     DEFENDANTS’ REQUEST FOR
17                                                   JUDICIAL NOTICE
     THIS DOCUMENT RELATES TO:
18
     All Actions
19

20

21

22

23

24

25

26

27

28
                                                                 PLAINTIFFS’ RESPONSE TO DEFENDANTS’
                                                                         REQUEST FOR JUDICIAL NOTICE
                                                                              CASE NO. 4:19-CV-00717-JST
 1   I.     INTRODUCTION
 2          Defendants ask the Court to take judicial notice of, or incorporate by reference, fifty-two

 3   documents in support of their Motion to Dismiss. See ECF No. 111 (Defs’. Req. for Judicial

 4   Notice). Exhibits 1 through 51 are excerpts of documents related to Defendants’ bail bond

 5   premium rate filings with the California Department of Insurance (“CDI”). Exhibit 52 is a

 6   financial disclosure filed with CDI by Continental Heritage Insurance Company.

 7          Plaintiffs do not oppose Defendants’ request to the extent Defendants merely would like

 8   the Court to take judicial notice that (1) a specific rate was filed with and either approved or

 9   rejected by CDI in a particular rate filing; or (2) a Defendant and/or CDI made a particular

10   representation or statement in a CDI rate filing. However, Plaintiffs oppose Defendants’ request

11   to the extent they ask the Court to go beyond the appropriate bounds of judicial notice by seeking

12   to introduce the truth or accuracy of Defendants’ statements in those filings, or the inferences to

13   be drawn from the reported financial data, all of which are subject to reasonable dispute and

14   contradict the allegations of Plaintiffs’ complaint.

15   II.    LEGAL STANDARD
16          In deciding a motion under Rule 12(b)(6), district courts are generally limited to the

17   pleadings. See Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). There are two

18   exceptions to this rule: judicial notice under Federal Rule of Evidence 201 and the incorporation-

19   by-reference doctrine. See Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir.

20   2018), cert. denied sub nom. Hagan v. Khoja, 139 S. Ct. 2615 (2019).

21          Judicial notice is appropriate under Federal Rule of Evidence 201 for facts that are

22   “generally known” or “capable of accurate and ready determination by resort to sources whose

23   accuracy cannot be reasonably questioned . . . .” See United States v. Ritchie, 342 F.3d 903, 909

24   (9th Cir. 2003) (quoting Fed. R. Evid. 201(b)(1)-(2)). And “[w]hen a Court takes judicial notice

25   of a document, the Court must identify the particular facts it is noticing.” Jones v. Micron Tech.

26   Inc., 400 F. Supp. 3d 897, 906 (N.D. Cal. 2019). Courts may take judicial notice of “records and

27   reports of administrative bodies.” Wible v. Aetna Life Ins. Co., 375 F. Supp. 2d 956, 965 (C.D.

28   Cal. 2005) (citation and quotation omitted); see also Lee, 250 F.3d at 688-89 (9th Cir. 2001)
                                                                       PLAINTIFFS’ RESPONSE TO DEFENDANTS’
                                                     -1-                       REQUEST FOR JUDICIAL NOTICE
                                                                                    CASE NO. 4:19-CV-00717-JST
 1   (noting that “a court may take judicial notice of matters of public record” (citation omitted)). But
 2   “ascertaining this factor is only part of the inquiry under Rule 201(b).” Khoja, 899 F.3d at 1001.
 3   If “there is reasonable dispute” as to what the record or report establishes, then the administrative
 4   document is not susceptible to judicial notice. Id.
 5          Incorporation by reference “permits a district court to consider documents ‘whose
 6   contents are alleged in a complaint and whose authenticity no party questions . . . .’” In re Silicon
 7   Graphics Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999) (quoting Branch v. Tunnell, 14 F.3d 449,
 8   454 (9th Cir. 1994), overruled on other grounds by Galbraith v. Cnty. of Santa Clara, 307 F.3d
 9   1119 (9th Cir. 2002)). Incorporation by reference covers situations where “the plaintiff refers
10   extensively to the document or the document forms the basis of the plaintiff's claim.” Ritchie,
11   342 F.3d at 908. But “incorporation by reference does not mean that the court assumes the truth
12   of the document contents.” In re Apple Inc. Sec. Litig., No. 19-CV-02033-YGR, 2020 WL
13   2857397, at *5 (N.D. Cal. June 2, 2020).
14   III.   DISCUSSION
15          Defendants do not identify the particular portions of the Defendant Sureties’ CDI filings
16   they seek to have the Court consider pursuant to judicial notice or incorporation-by-reference.
17   See Defs’. Req. for Judicial Notice 7-8 (requesting “judicial notice of the premium rate filings and
18   financial disclosure submitted”). Plaintiffs’ response is therefore based on what can be discerned
19   from how Defendants cite the exhibits in their Motion to Dismiss.
20          A.      Exhibits 1-51
21          Plaintiffs do not oppose Defendants’ request that the Court take judicial notice of Exhibits
22   1 through 51 (CDI filings), to the extent Defendants submit the filings for the purpose of
23   demonstrating the particular rate categories and rates that were submitted to CDI, and CDI’s
24   disposition of those submissions as indicated on the face of the documents. See Troy Grp., Inc. v.
25   Tilson, 364 F. Supp. 2d 1149, 1152 (C.D. Cal. 2005).
26          However, judicial notice or incorporation-by-reference beyond those matters—in
27   particular to prove the truth of the statements in the CDI filings—is inappropriate. Troy Grp., 364
28   F. Supp. 2d at 1152 (taking judicial notice of administrative filings is appropriate “only for the
                                                                      PLAINTIFFS’ RESPONSE TO DEFENDANTS’
                                                    -2-                       REQUEST FOR JUDICIAL NOTICE
                                                                                   CASE NO. 4:19-CV-00717-JST
 1   purpose of determining what statements the documents contain, not to prove the truth of the
 2   documents’ contents” (citation omitted)). For example, Defendants ask the Court to take judicial
 3   notice that certain filings were made to be more “competitive.” See, e.g., ECF No. 112, Motion
 4   to Dismiss at 26 (quoting Exhibit 2 “[Accredited Surety & Casualty] believes implementing this
 5   rule will enable ASC to be more competitive in the marketplace”). But judicial notice of the
 6   purported “truth” of the statement by Defendant ASC is not appropriate; indeed, Plaintiffs
 7   strongly dispute that statement. See Patel v. Parnes, 253 F.R.D. 531, 546 (C.D. Cal. 2008) (“The
 8   truth of the content, and the inferences properly drawn from them, however, is not a proper
 9   subject of judicial notice . . . .”); Khoja, 899 F.3d at 999 (“Just because the document itself is
10   susceptible to judicial notice does not mean that every assertion of fact within that document is
11   judicially noticeable for its truth.”); Jones, 400 F. Supp. 3d at 905 (“[A] court may not take
12   judicial notice of disputed facts contained in such public records.” (citing Lee, 250 F.3d at 689)).
13   Similarly, while Exhibits 1-51 are properly incorporated by reference given Plaintiffs’ reliance on
14   them in the SCAC, the Court may not consider statements in those Exhibits for their truth to the
15   extent they dispute facts alleged in the SCAC. See Khoja, 899 F.3d at 1003 (“[I]t is improper to
16   assume the truth of an incorporated document if such assumptions only serve to dispute facts
17   stated in a well-pleaded complaint.”); Gammel v. Hewlett-Packard Co., 905 F. Supp. 2d 1052,
18   1061 (C.D. Cal. 2012) (“[T]he Court may consider [incorporated documents’] contents” but the
19   courts “will not consider these documents for the truth of the matters they assert.”); In re Apple,
20   2020 WL 2857397, at *5.
21          Moreover, Defendants only cite to thirty-seven of the fifty-two exhibits in their Motion to
22   Dismiss. The Court has previously noted that where a party does not discuss judicially noticed
23   exhibits in their brief, the Court need not consider them. See ECF No. 91, Order Granting in Part
24   and Denying in Part Motions to Dismiss at 6 (“Where [the party] failed to discuss a document in
25   their brief, the Court has not considered it.”). Considering this, we respectfully request the Court
26   decline to consider exhibits 8, 13, 15, 17, 19, 21, 23, 26, 27, 31, 33, 38, 43, 50, and 51—all of
27   which Defendants fail to cite in their brief.
28
                                                                       PLAINTIFFS’ RESPONSE TO DEFENDANTS’
                                                     -3-                       REQUEST FOR JUDICIAL NOTICE
                                                                                    CASE NO. 4:19-CV-00717-JST
 1          B.      Exhibit 52
 2          Continental Heritage’s financial disclosure filed with the CDI, Exhibit 52, is the proper

 3   subject of judicial notice only to demonstrate that Continental Heritage submitted the document to

 4   the CDI. However, Defendants improperly attempt to use that data to claim that Continental

 5   Heritage’s profit margins and loss ratios are different than as alleged in the SCAC. See ECF No.

 6   112, Motion to Dismiss at 29 (arguing Continental’s filing “reveal far leaner profit margins” that

 7   “barely exceed three percent”). That is a disputed question in the litigation and therefore

 8   inappropriate for judicial notice or incorporation by reference. Indeed, the calculations

 9   Defendants include in their brief do not even appear in Exhibit 52. Abbit v. ING USA Annuity &

10   Life Ins. Co., 999 F. Supp. 2d 1189, 1196 (S.D. Cal. 2014) (rejecting judicial notice of

11   calculations at the motion to dismiss stage where defendants “fail[ed] to provide proper support

12   for the calculations”). Further, Plaintiffs dispute Defendants’ method of calculating loss ratios

13   and profit margins. See ECF No. 112 at 29-31; see also Taylor v. Procter & Gamble Co., 178

14   F.3d 1296, 1999 WL 232695, at *1 (6th Cir. 1999) (rejecting judicial notice of a party’s statistical

15   calculations “based on data in the record” because “the accuracy and significance of the

16   calculation can reasonably be questioned” and statistical calculations “constitute[] evidence, and

17   as such, [are] properly introduced only at trial”).

18   IV.    CONCLUSION
19          For the foregoing reasons, Plaintiffs respectfully request that the Court take judicial notice

20   of Defendants’ Exhibits 1-52 only for (1) the fact that a certain rate filing or category was

21   submitted to CDI and CDI’s disposition of the filing; and (2) the fact that a particular statement

22   was made or not made in a particular CDI filing or financial statement.

23

24

25

26

27

28
                                                                      PLAINTIFFS’ RESPONSE TO DEFENDANTS’
                                                     -4-                      REQUEST FOR JUDICIAL NOTICE
                                                                                   CASE NO. 4:19-CV-00717-JST
 1
     Dated: July 13, 2020   Respectfully submitted,
 2
                            LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 3
                            By: /s/ Dean M. Harvey
 4

 5                             Dean M. Harvey (SBN 250298)
                               Katherine C. Lubin (SBN 259826)
 6                             Yaman Salahi (SBN 288752)
                               Adam Gitlin (SBN 317047)
 7                             Jalle Dafa (SBN 290637)
 8                             LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                               275 Battery Street, 29th Floor
 9                             San Francisco, CA 94111
                               Telephone: (415) 956-1000
10                             dharvey@lchb.com
                               kbenson@lchb.com
11
                               ysalahi@lchb.com
12                             agitlin@lchb.com
                               jdafa@lchb.com
13
                               Interim Class Counsel
14

15
                               Benjamin David Elga (pro hac vice)
16                             Brian James Shearer (pro hac vice)
                               JUSTICE CATALYST LAW
17                             81 Prospect St.
                               Brooklyn, NY 11201
18                             Telephone: (518) 732-6703
                               belga@justicecatalyst.org
19
                               brianshearer@justicecatalyst.org
20
                               David Seligman (pro hac vice)
21                             TOWARDS JUSTICE
                               1410 High Street, Suite 300
22                             Denver, CO 80218
                               Telephone: (720) 441-2236
23
                               Facsimile: (303) 957-2289
24                             david@towardsjustice.org

25                             Stuart T. Rossman (pro hac vice)
                               NATIONAL CONSUMER LAW
26                             CENTER 7 Winthrop Square, Fourth Floor
27                             Boston, MA 02110-1245
                               Telephone: (617) 542-8010
28
                                                      PLAINTIFFS’ RESPONSE TO DEFENDANTS’
                                   -5-                        REQUEST FOR JUDICIAL NOTICE
                                                                   CASE NO. 4:19-CV-00717-JST
 1   Facsimile: (617) 542-8028
     srossman@nclc.org
 2
     Cindy Pánuco (SBN 266921)
 3
     Stephanie Carroll (SBN 263698)
 4   Nisha Kashyap (SBN 301934)
     PUBLIC COUNSEL
 5   610 South Ardmore Avenue
     Los Angeles, California, 90005
 6   Telephone: (213) 385-2977
 7   Facsimile: (213) 201-4722
     cpanuco@publiccounsel.org
 8   scarroll@publiccounsel.org
     nkashyap@publiccounsel.org
 9
     Counsel for Plaintiffs and the Proposed Class
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                         PLAINTIFFS’ RESPONSE TO DEFENDANTS’
        -6-                      REQUEST FOR JUDICIAL NOTICE
                                      CASE NO. 4:19-CV-00717-JST
 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on July 13, 2020, I caused the foregoing to be electronically filed and
 3   served with the Clerk of the Court using the CM/ECF system to all parties of record.
 4

 5
     DATED: July 13, 2020                /s/ Dean M. Harvey
 6                                       DEAN M. HARVEY
                                         LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     PLAINTIFFS’ RESPONSE TO DEFENDANTS’
                                                   -7-                       REQUEST FOR JUDICIAL NOTICE
                                                                                  CASE NO. 4:19-CV-00717-JST
